          Case 7:16-cr-00832-KMK Document 207 Filed 02/14/20 Page 1 of 1
          Case 7:16-cr-00832-KMK Document 210 Filed 02/24/20 Page 1 of 1
                               -------            -         !-- .   l; 'l
                                                               ~--•·     J

                            BARKETEPSTEI
                                    &
                                         N
                            BARKET EPSTEIN KEARON A LDEA       LOTURCO , LLP

  666 OLD COUNTRY ROAD , Sum:: 700                                             ADDITIONAL OFFICES :
    GARDEN CITY , NEW YORK I 1530                                      EMPIRE STATE BUILDING , NY, NEW YORK
5 16 .745 . 1500 • [Fl 516. 745 .1 245                                        HUNTINGTON , NEW YORK
       WWW . 6ARKETEPSTEIN . COM                                        AL.I.. MAIL TO GARDEN CITY ADDRESS




                                                        February 14, 2020



via ECF
Hon. Kenneth M. Karas
United States District Court
Southern District ofNew York
300 Quarropas Street
White Plains, NY 10601

                           Re:     United States v. Nicholas Tartaglione
                                   16 Cr. 832 (KMK)

Dear Judge Karas:

I write to request that our letter/motion for a hearing on the failure of the BOP-
MCC/Government to preserve surveillance video of the area outside of Mr. Tartaglione's and .
                                                                                                              1
Jeffrey Epstein's cell from July 23, 2019 be held in abeyance until after the Curcio process and /
the other issues regarding counsel are resolved.

As the Court knows, the motion was held pending negotiations between the defense and the
Government to agree to a set of stipulated facts of the events from July 23rd. For reasons related
to the roster of counsel the defense is unable to participate in those negotiations at this time.

The Government has consented to this application


                                                        Respectfully submitted,


                                                               Isl Bruce A. Barket
                                                        Bruce A. Barket

cc:     viaECF
         (all counsel)
